

116 S4654 IS: Great Lakes Navigation Act of 2020
U.S. Senate
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4654IN THE SENATE OF THE UNITED STATESSeptember 22, 2020Mr. Portman (for himself, Ms. Stabenow, Mr. Durbin, Ms. Klobuchar, Mr. Peters, Ms. Baldwin, Mr. Young, Mr. Brown, Ms. Smith, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Water Resources Development Act of 1986 to require that at least 12 percent of amounts appropriated out of the Harbor Maintenance Trust Fund are used for projects on the Great Lakes Navigation System, and for other purposes.1.Short titleThis Act may be cited as the Great Lakes Navigation Act of 2020.2.Great Lakes Navigation SystemSection 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238) is amended—(1)in subsection (c)—(A)by redesignating paragraph (4) as subparagraph (A) and indenting appropriately;(B)by inserting after paragraph (3) the following:(4)Great lakes navigation system; and(C)in paragraph (4) (as so designated), by adding at the end the following:(B)RequirementFor each fiscal year, of the amounts appropriated out of the Harbor Maintenance Trust Fund, the Secretary shall use not less than 12 percent for projects that are located within the Great Lakes Navigation System.; and(2)in subsection (d)(1)(B)—(A)by striking clause (ii);(B)in clause (i), by striking ; and at the end and inserting a period; and(C)by striking the Secretary shall in the matter preceding clause (i) and all that follows through 5 percent in clause (i) and inserting the Secretary shall use not less than 5 percent.